Exhibit 10.34

UNUMPROVIDENT CORPORATION
BROAD-BASED STOCK PLAN OF 2002

ARTICLE I
PURPOSE

1.1               GENERAL. The purpose of the UnumProvident Corporation
Broad-Based Stock Plan of 2002 (the “Plan”) is to promote the success, and
enhance the value, of UnumProvident Corporation (the “Corporation”), by linking
the personal interests of its employees, officers, consultants, and Producers to
those of Corporation stockholders and by providing such persons with an
incentive for outstanding performance. The Plan is further intended to provide
flexibility to the Corporation in its ability to motivate, attract, and retain
the services of employees, officers, consultants and Producers upon whose
judgment, interest, and special effort the successful conduct of the
Corporation’s operation is largely dependent. Accordingly, the Plan permits the
grant of incentive awards from time to time to selected employees, officers,
consultants, Producers and directors. The Plan is intended to be a broad-based
plan for purposes of Rule 312.03 of the NYSE Listed Company Manual. No awards
shall be granted under the Plan to its Officers or Directors (as defined below).

ARTICLE 2
EFFECTIVE DATE

2.1               EFFECTIVE DATE. The Plan shall be effective as of February 15,
2002, the date approved by the Board of Directors (the “Effective Date”).

ARTICLE 3
DEFINITIONS

3.1               DEFINITIONS. When a word or phrase appears in this Plan with
the initial letter capitalized, and the word or phrase does not commence a
sentence, the word or phrase shall generally be given the meaning ascribed to it
in this Section or in Section 1.1 unless a clearly different meaning is required
by the context. The following words and phrases shall have the following
meanings:

(a)       “Board” means the Board of Directors of the Corporation.

(b)       “Change in Control’ means and includes each of the following:

(i)         during any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board (the “Incumbent Directors”) cease
for any reason to constitute at least a majority of the Board, provided that any
person becoming a director and whose election or


 



--------------------------------------------------------------------------------

nomination for election was approved by a vote of at least two-thirds of the
Incumbent Directors then on the Board (ether by a specific vote or be approval
of the proxy statement of the Corporation in which such person is named as a
nominee for director, without written objection to such nomination) shall be an
Incumbent Director; provided, however, that no individual elected or nominated
as a director of the Corporation as a result of an actual or threatened election
contest (as described in Rule 14a-11 under the 1934 Act) (“Election Contest”) or
other actual or threatened solicitation of proxies or consents by or on behalf
of any “person” (as such term is defined in Section 3(a)(9) of the 1934 Act and
as used in Sections 13(d) (3) and 14(d)(2) of the 1934 Act) other than the Board
(“Proxy Contest”), including by reason of any agreement intended to avoid or
settle any Election or Contest or Proxy Contest, shall be deemed an Incumbent
Director;

(ii)        any person is or becomes a “beneficial owner” (as defined in Rule
13d-3 under the 1934 Act), directly or indirectly, of securities of the
Corporation representing 20% or more of the combined voting power of the
Corporation’s then outstanding securities eligible to vote for the election of
the Board (the “Corporation Voting Securities”); provided, however, that the
event described in this paragraph (ii) shall not be deemed to be a Change in
Control of the Corporation by virtue of any of the following acquisitions: (A)
by the Corporation of any subsidiary, (B) by any employee benefit plan (or
related trust) sponsored or maintained by the Corporation or any subsidiary, (C)
by an underwriter temporarily holding securities pursuant to an offering of such
securities, (D) pursuant to a Non-Qualifying Transaction (as defined in
paragraph (iii)), or (E) a transaction (other than one described in (iii) below)
in which Corporation Voting Securities are acquired from the Corporation, if a
majority of the Incumbent Directors approve a resolution providing expressly
that the acquisition pursuant to this clause (E) does not constitute a Change in
Control of the Corporation under this paragraph (ii);

(iii)       the consummation of a merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Corporation or
any of its subsidiaries that requires the approval of the Corporation’s
stockholders, whether for such transaction or the issuance of securities in the
transaction (a “Reorganization”), or sale or other disposition of all or
substantially all of the Corporation’s assets to an entity that is not an
affiliate of the Corporation (a “Sale”), unless immediately following such
Reorganization or Sale: (A) more than 50% of the total voting power of (x) the
corporation resulting from such Reorganization or the corporation which as
acquired all or substantially all of the assets of the Corporation (in either
case, the “Surviving Corporation”), or (y) if applicable, the ultimate parent
corporation that directly or indirectly has


- 2 -



--------------------------------------------------------------------------------

beneficial ownership of 100% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by the Corporation Voting Securities that were outstanding
immediately prior to such Reorganization or Sale (or, if applicable, is
represented by shares into which such Corporation Voting Securities were
converted pursuant to such Reorganization or Sale), and such voting power among
the holders thereof is in substantially the same proportion as the voting power
of such Corporation Voting Securities among the holders thereof immediately
prior to the Reorganization or Sale, (B) no person (other than any employee
benefit plan (or related trust) sponsored or maintained by the Surviving
Corporation of the Parent Corporation) is or becomes the beneficial owner,
directly or indirectly, of 20% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
and (C) at least a majority of the members of the board of directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) following the consummation of the Reorganization or Sale were
Incumbent Directors at the time of the Board’s approval of the execution of the
initial agreement providing for such Reorganization or Sale (any Reorganization
or Sale which satisfies all of the criteria specified in (A), (B), and (C) above
shall be deemed to be a “Non-Qualifying Transaction”); or

(iv)       the stockholders of the Corporation approve a plan of complete
liquidation or dissolution of the Corporation.

Notwithstanding the foregoing, a Change in Control of the Corporation shall not
be deemed to occur solely because any person acquires beneficial ownership of
more than 20% of the Corporation Voting Securities as a result of the
acquisition of Corporation Voting Securities by the Corporation which reduces
the number of Corporation Voting Securities outstanding; provided, that if after
such acquisition by the Corporation such person becomes the beneficial owner of
additional Corporation Voting Securities that increases the percentage of
outstanding Corporation Voting Securities beneficially owned by such person, a
Change in Control shall then occur.

(c)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(d)       “Committee” means the committee of the Board described in Article 4.

(e)       “Corporation” means UnumProvident Corporation, a Delaware corporation.


- 3 -



--------------------------------------------------------------------------------

(f)     “Director”, when used as a capitalized term, shall mean a member of the
Board of Directors of the Corporation.

(g)    “Disability” means any illness or other physical or mental condition of a
Participant that renders the Participant incapable of performing his customary
and usual duties for the Corporation, or any medically determinable illness or
other physical or mental condition resulting from a bodily injury, disease or
mental disorder which, in the judgment of the Committee, is permanent and
continuous in nature. The Committee may require such medical or other evidence
as it deems necessary to judge the nature and permanency of the Participant’s
condition.

(h)    “Effective Date” has the meaning assigned such term in Section 2.1.

(i)     “Fair Market Value”, on any date, means (i) if the Common Stock is
listed on a securities exchange or traded over the Nasdaq National Market, the
average of the high and low market prices reported in The Wall Street Journal at
which a Share of Common Stock shall have been sold on such day or on the next
preceding trading day if such date was not a trading day, or (ii) if the Common
Stock is not listed on a securities exchange or traded over the Nasdaq National
Market, the mean between the bid and offered prices as quoted by Nasdaq for such
date, provided that if it is determined that the fair market value is not
properly reflected by such Nasdaq quotations, Fair Market Value will be
determined by such other method as the Committee determines in good faith to be
reasonable.

(j)     “Non-Qualified Stock Option” means an Option that is not intended to
meet the requirements of Section 422 of the Code or any successor provision
thereto.

(k)    “NYSE” means the New York Stock Exchange, Inc.

(l)     “Officer”, when used as a capitalized term, shall mean an “officer” of
the Company as defined in Rule 16a-1(f) under the 1934 Act (or such other
definition of the term “officer” as the NYSE may subsequently adopt for purposes
of its “broad-based” exemption for the shareholder approval requirements of Rule
312.03 of the NYSE Listed Company Manual).

(m)   “Option” means a right granted to a Participant under Article 7 of the
Plan to purchase Stock at a specified price during specified time periods. Any
Option granted under the Plan shall be a Non-Qualified Stock Option.

(n)    “Option Agreement” means any written agreement, contract, or


- 4 -



--------------------------------------------------------------------------------

other instrument or document evidencing an Option.

(o)    “Parent” means a corporation which owns or beneficially owns a majority
of the outstanding voting stock or voting power of the Corporation.

(p)    “Participant” means a person who, as an employee, officer, consultant,
Producer or director of the Corporation or any Parent or Subsidiary, has been
granted an Option under the Plan.

(q)    “Plan” means the UnumProvident Corporation Broad-Based Stock Plan of
2002, as amended from time to time.

(r)     “Producer” means a producer of insurance business for the Corporation or
its Parents or Subsidiaries. For purposes of this Plan, Producers are deemed to
be consultants of the Corporation or its Parents or Subsidiaries.

(s)     “Retirement” shall have the meaning assigned such term in the applicable
Option Agreement.

(t)     “Stock” means the $.10 par value common stock of the Corporation and
such other securities of the Corporation as may be substituted for Stock
pursuant to Article 12.

(u)    “Subsidiary” means any corporation, limited liability company,
partnership or other entity of which a majority of the outstanding voting stock
or voting power is beneficially owned directly or indirectly by the Corporation.

(v)    “1933 Act” means the Securities Act of 1933, as amended from time to
time.

(w)   “1934 Act” means the Securities Exchange Act of 1934, as amended from time
to time.

ARTICLE 4
ADMINISTRATION

4.1               COMMITTEE. The Plan shall be administered by the Compensation
Committee of the Board (the “Committee”) or by the Board. During any time that
the Board is acting as administrator of the Plan, it shall have all the powers
of the Committee hereunder, and any reference herein to the Committee (other
than in this Section 4.1) shall include the Board.

4.2               ACTION BY THE COMMITTEE. For purposes of administering the
Plan, the following rules of procedure shall govern the Committee. A majority of
the Committee shall constitute a quorum. The acts of a majority of the members
present at


- 5 -



--------------------------------------------------------------------------------

any meeting at which a quorum is present, and acts approved unanimously in
writing by the members of the Committee in lieu of a meeting, shall be deemed
the acts of the Committee. Each member of the Committee is entitled to, in good
faith, rely or act upon any report or other information furnished to that member
by any officer or other employee of the Corporation or any Parent or Subsidiary,
the Corporation’s independent certified public accountants, or any executive
compensation consultant or other professional retained by the Corporation to
assist in the administration of the Plan.

4.3               AUTHORITY OF COMMITTEE. Except as provided below, the
Committee has the exclusive power, authority and discretion to:

(a)    Designate Participants;

(b)    Determine the type or types of Options to be granted to each Participant;

(c)    Determine the number of Options to be granted and the number of shares of
Stock to which an Option will relate;

(d)    Determine the terms and conditions of any Option granted under the Plan,
including but not limited to, the exercise price, grant price, or purchase
price, any restrictions or limitations on the Option, any schedule for lapse of
forfeiture restrictions or restrictions on the exercisability of an Option, and
accelerations or waivers thereof, based in each case on such considerations as
the Committee in its sole discretion determines;

(e)    Accelerate the vesting, exercisability or lapse of restrictions of any
outstanding Option, based in each case on such considerations as the Committee
in its sole discretion determines;

(f)     Determine whether, to what extent, and under what circumstances the
exercise price of an Option may be paid in cash, Stock, or other property, or an
Option may be canceled, forfeited, or surrendered;

(g)    Prescribe the form of each Option Agreement, which need not be identical
for each Participant;

(h)    Decide all other matters that must be determined in connection with an
Option;

(i)     Establish, adopt or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;

(j)     Make all other decisions and determinations that may be required under
the Plan or as the Committee deems necessary or advisable to administer


- 6 -



--------------------------------------------------------------------------------

the Plan;

(k)    Amend the Plan or any Option Agreement as provided herein; and

(l)     Adopt such modifications, procedures, and subplans as may be necessary
or desirable to comply with provisions of the laws of non-U.S. jurisdictions in
which the Corporation or any Parent or Subsidiary may operate, in order to
assure the viability of the benefits of Options granted to participants located
in such other jurisdictions and to meet the objectives of the Plan; and

(m)   Delegate its general administrative duties under the Plan to an officer or
employee or committee of officers or employees of the Corporation.

Not withstanding the above, the Board or the Committee may expressly delegate to
a special committee consisting of one or more Directors who are also officers of
the Corporation some or all of the Committee’s authority under subsections (a)
through (g) above.

4.4.              DECISIONS BINDING. The Committee’s interpretation of the Plan,
any Options granted under the Plan, any Option Agreement and all decisions and
determinations by the Committee with respect to the Plan are final, binding, and
conclusive on all parties. No member of the Committee shall be liable for any
act done in good faith.

ARTICLE 5
SHARES SUBJECT TO THE PLAN

5.1.              NUMBER OF SHARES. Subject to adjustment as provided in Section
9.1, the aggregate number of shares of Stock reserved and available for Options
granted under the Plan shall be 2,350,000.

5.2.              LAPSED AWARDS. To the extent that an Option is canceled,
terminates, expires or lapses for any reason, any shares of Stock subject to the
Option will again be available for the grant of Options under the Plan.

5.3.              STOCK DISTRIBUTED. Any Stock distributed pursuant to an Option
may consist, in whole or in part, of authorized and unissued Stock, treasury
Stock or Stock purchased on the open market.

ARTICLE 6
ELIGIBILITY

6.1.              GENERAL. Options may be granted only to individuals who are
employees, officers, consultants, Producers or directors of the Corporation or a
Parent or Subsidiary; provided, however, that no Options shall be granted under
the Plan to a


- 7 -



--------------------------------------------------------------------------------

person who is an Officer or Director (as such capitalized terms are defined in
Section 3.1).

ARTICLE 7
STOCK OPTIONS

7.1.              GENERAL. The Committee is authorized to grant Options to
Participants on the following terms and conditions:

(a)    EXERCISE PRICE. The exercise price per share of Stock under an Option
shall be determined by the Committee, provided that the exercise price for any
Option shall not be less than the Fair Market Value as of the date of the grant.

(b)    TIME AND CONDITIONS OF EXERCISE. The Committee shall determine the time
or times at which an Option may be exercised in whole or in part, subject to
Section 7.1(e). The Committee also shall determine the performance or other
conditions, if any, that must be satisfied before all or part of an Option may
be exercised or vested. The Committee may waive any exercise or vesting
provisions at any time in whole or in part based upon factors as the Committee
may determine in its sole discretion so that the Option becomes exerciseable or
vested at an earlier date. The Committee may permit an arrangement whereby
receipt of Stock upon exercise of an Option is delayed until a specified future
date.

(c)    PAYMENT. The Committee shall determine the methods by which the exercise
price of an Option may be paid, the form of payment, including, without
limitation, cash, shares of Stock, or other property (including “cashless
exercise” arrangements or “attestation” of shares previously owned), and the
methods by which shares of Stock shall be delivered or deemed to be delivered to
Participants; provided that if shares of Stock are used to pay the exercise
price of an Option (either by attestation or actual delivery), such shares must
have been held by the Participant for at least six months. Payment of the
exercise price of an Option may be made in a single payment or transfer, in
installments, or on a deferred basis, in each case determined in accordance with
rules adopted by, and at the discretion of, the Committee.

(d)    EVIDENCE OF GRANT. All Options shall be evidenced by a written Option
Agreement between the Corporation and the Participant. The Option Agreement
shall include such provisions, not inconsistent with the Plan, as may be
specified by the Committee.

(e)    EXERCISE TERM. In no event may any Option be exercisable for more than
ten years from the date of its grant.


- 8 -



--------------------------------------------------------------------------------

ARTICLE 8
PROVISIONS APPLICABLE TO AWARDS

8.1.              LIMITS ON TRANSFER. No right or interest of a Participant in
any Option may be pledged, encumbered, or hypothecated to or in favor of any
party other than the Corporation or a Parent or Subsidiary, or shall be subject
to any lien, obligation, or liability of such Participant to any other party
other than the Corporation or a Parent or Subsidiary. No Option shall be
assignable or transferable by a Participant other than by will or the laws of
descent and distribution or pursuant to a domestic relations order that would
satisfy Section 414(p)(1)(A) of the Code if such Section applied to an Option
under the Plan; provided, however, that the Committee may (but need not) permit
other transfers where the Committee concludes that such transferability is
appropriate and desirable, taking into account any factors deemed relevant,
including without limitation, any state or federal tax or securities laws or
regulations applicable to transferable Options.

8.2.              BENEFICIARIES. Notwithstanding Section 8.1, a Participant may,
in the manner determined by the Committee, designate a beneficiary to exercise
the rights of the Participant and to receive any distribution with respect to
any Option upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights under the Plan is subject to
all terms and conditions of the Plan and any Option Agreement applicable to the
Participant, except to the extent the Plan and Option Agreement otherwise
provide, and to any additional restrictions deemed necessary or appropriate by
the Committee. If no beneficiary has been designated or survives the
Participant, the Participant’s estate shall be deemed to be the beneficiary.
Subject to the foregoing, a beneficiary designation may be changed or revoked by
a Participant at any time provided the change or revocation is filed with the
Committee.

8.3.              STOCK CERTIFICATES. All Stock issuable under the Plan is
subject to any stop-transfer orders and other restrictions as the Committee
deems necessary or advisable to comply with federal or state securities laws,
rules and regulations and the rules of any national securities exchange or
automated quotation system on which the Stock is listed, quoted, or traded. The
Committee may place legends on any Stock certificate or issue instructions to
the transfer agent to reference restrictions applicable to the Stock.

8.4.              ACCELERATION UPON DEATH, DISABILITY OR RETIREMENT.
Notwithstanding any other provision in the Plan or any Participant’s Option
Agreement to the contrary, upon the Participant’s death or Disability during his
employment or service as a consultant, Producer or director, or upon the
Participant’s Retirement (if applicable), all of the Participant’s outstanding
Options shall become fully exercisable. Any Option shall thereafter continue or
lapse in accordance with the other provisions of the Plan and the Option
Agreement.


- 9 -



--------------------------------------------------------------------------------

8.5.              ACCELERATION UPON A CHANGE IN CONTROL. Except as otherwise
provided in the Option Agreement, upon the occurrence of a Change in Control,
all outstanding Options shall become fully exercisable; provided, however that
such acceleration will not occur if, in the opinion of the Corporation’s
accountants, such acceleration would preclude the use of “pooling of interest”
accounting treatment for a Change in Control transaction that (a) would
otherwise qualify for such accounting treatment, and (b) is contingent upon
qualifying for such accounting treatment.

8.6.              ACCELERATION UPON CERTAIN EVENTS NOT CONSTITUTING A CHANGE IN
CONTROL. In the event of the occurrence of any circumstance, transaction or
event not constituting a Change in Control (as defined in Section 3.1) but which
the Board deems to be, or to be reasonably likely to lead to, an effective
change in control of the Corporation of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of the 1934 Act, the Committee
may in its sole discretion declare all outstanding Options to be fully
exercisable as of such date as the Committee may, in its sole discretion,
declare, which may be on or before the consummation of such transaction or
event.

8.7.              ACCELERATION FOR ANY OTHER REASON. Regardless of whether an
event has occurred as described in Section 8.5 or 8.6 above, the Committee may
in its sole discretion at any time determine that all or a portion of a
Participant’s Options shall become fully or partially exercisable as of such
date as the Committee may, in its sole discretion, declare. The Committee may
discriminate among Participants and among Options granted to a Participant in
exercising its discretion pursuant to this Section 8.7.

8.8               EFFECT OF ACCELERATION. If an Option is accelerated under
Section 8.5 or 8.6, the Committee may, in its sole discretion, provide (i) that
the Option will expire after a designated period of time after such acceleration
to the extent not then exercised, (ii) that the Option will be settled in cash
rather than Stock, (iii) that the Option will be assumed by another party to the
transaction giving rise to the acceleration or otherwise be equitably converted
in connection with such transaction, or (iv) any combination of the foregoing.
The Committee’s determination need not be uniform and may be different for
different Participants whether or not such Participants are similarly situated.

8.9.              TERMINATION OF EMPLOYMENT. Whether military, government or
other service or other leave of absence shall constitute a termination of
employment shall be determined in each case by the Committee at its discretion,
and any determination by the Committee shall be final and conclusive. A
termination of employment shall not occur in (i) a circumstance in which a
Participant transfers from the Corporation to one of its Parents or
Subsidiaries, transfers from a Parent or Subsidiary to the Corporation, or
transfers from one Parent or Subsidiary to another Parent or Subsidiary, or (ii)
in the discretion of the Committee as specified prior to such occurrence, in the
case of a spin-off, sale or disposition of the Participant’s employer from the
Corporation or any Parent or Subsidiary.


- 10 -



--------------------------------------------------------------------------------

ARTICLE 9
CHANGES IN CAPITAL STRUCTURE

9.1.              GENERAL. In the event of a corporate transaction involving the
Corporation (including, without limitation, any stock dividend, stock split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination or exchange of shares), the
authorization limits under Section 5.1 shall be adjusted proportionately, and
the Committee may adjust Options to preserve the benefits or potential benefits
of the Options. Action by the Committee may include: (i) adjustment of the
number and kind of shares which may be delivered under the Plan; (ii) adjustment
of the number and kind of shares subject to outstanding Options; (iii)
adjustment of the exercise price of outstanding Options; and (iv) any other
adjustments that the Committee determines to be equitable. Without limiting the
foregoing, in the event a stock dividend or stock split is declared upon the
Stock, the authorization limits under Section 5.1 shall be increased
proportionately, and the shares of Stock then subject to each Option shall be
increased proportionately without any change in the aggregate purchase price
therefor.

ARTICLE 10
AMENDMENT, MODIFICATION AND TERMINATION

10.1.            AMENDMENT, MODIFICATION AND TERMINATION. The Board or the
Committee may, at any time and from time to time, amend, modify or terminate the
Plan without stockholder approval; provided, however, that the Board or
Committee may condition any amendment or modification on the approval of
stockholders of the Corporation if such approval is necessary or deemed
advisable with respect to tax, securities or other applicable laws, policies or
regulations.

10.2             AWARDS PREVIOUSLY GRANTED. At any time and from time to time,
the Committee may amend, modify or terminate any outstanding Option without
approval of the Participant; provided, however, that, subject to the terms of
the applicable Option Agreement, such amendment, modification or termination
shall not, without the Participant’s consent, reduce or diminish the value of
such Option determined as if the Option had been exercised, vested, cashed in or
otherwise settled on the date of such amendment or termination; and provided
further that the original term of any Option may not be extended and, except as
otherwise provided in the anti-dilution provision of the Plan, the exercise
price of any Option may not be reduced. No termination, amendment, or
modification of the Plan shall adversely affect any Option previously granted
under the Plan, without the written consent of the Participant.

ARTICLE 11
GENERAL PROVISIONS

11.1.   NO RIGHTS TO AWARDS. No person shall have any claim to be


- 11 -



--------------------------------------------------------------------------------

granted any Option under the Plan, and neither the Corporation nor the Committee
is obligated to treat Participants or eligible Participants uniformly.

11.2.            NO STOCKHOLDER RIGHTS. No Option gives the Participant any of
the rights of a stockholder of the Corporation unless and until shares of Stock
are in fact issued to such person in connection with such Option.

11.3.            WITHHOLDING. The Corporation or any Parent or Subsidiary shall
have the authority and the right to deduct or withhold, or require a Participant
to remit to the Corporation, an amount sufficient to satisfy federal, state, and
local taxes (including the Participant’s FICA obligation) required by law to be
withheld with respect to any taxable event arising as a result of the Plan. With
respect to withholding required upon any taxable event under the Plan, the
Committee may, at the time the Option is granted or thereafter, require or
permit that any such withholding requirement be satisfied, in whole or in part,
by withholding from the Option shares of Stock having a Fair Market Value on the
date of withholding equal to the minimum amount (and not any greater amount)
required to be withheld for tax purposes, all in accordance with such procedures
as the Committee establishes.

11.4.            NO RIGHT TO EMPLOYMENT OR OTHER STATUS. Nothing in the Plan or
any Option Agreement shall interfere with or limit in any way the right of the
Corporation or any Parent or Subsidiary to terminate any Participant’s
employment or status as an officer, consultant, Producer or director at any
time, nor confer upon any Participant any right to continue as an employee,
officer, consultant, Producer or director of the Corporation or any Parent or
Subsidiary.

l1.5.             UNFUNDED STATUS OF AWARDS. The Plan is intended to be an
“unfunded” plan for incentive and deferred compensation. With respect to any
payments not yet made to a Participant pursuant to an Option, nothing contained
in the Plan or any Option Agreement shall give the Participant any rights that
are greater than those of a general creditor of the Corporation or any Parent or
Subsidiary.

11.6.            RELATIONSHIP TO OTHER BENEFITS. No payment under the Plan shall
be taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or benefit plan of the
Corporation or any Parent or Subsidiary unless provided otherwise in such other
plan.

11.7.            EXPENSES. The expenses of administering the Plan shall be borne
by the Corporation and its Parents or Subsidiaries.

11.8.            TITLES AND HEADINGS. The titles and headings of the Sections in
the Plan are for convenience of reference only, and in the event of any
conflict, the text of the Plan, rather than such titles or headings, shall
control.

11.9             GENDER AND NUMBER. Except where otherwise indicated by the


- 12 -



--------------------------------------------------------------------------------

context, any masculine term used herein also shall include the feminine; the
plural shall include the singular and the singular shall include the plural.

11.10.          FRACTIONAL SHARES. No fractional shares of Stock shall be issued
and the Committee shall determine, in its discretion, whether cash shall be
given in lieu of fractional shares or whether such fractional shares shall be
eliminated by rounding up.

11.11.          GOVERNMENT AND OTHER REGULATIONS. The obligation of the
Corporation to make payment of awards in Stock or otherwise shall be subject to
all applicable laws, rules, and regulations, and to such approvals by government
agencies as may be required. The Corporation shall be under no obligation to
register under the 1933 Act, or any state securities act, any of the shares of
Stock issued in connection with the Plan. The shares issued in connection with
the Plan may in certain circumstances be exempt from registration under the 1933
Act, and the Corporation may restrict the transfer of such shares in such manner
as it deems advisable to ensure the availability of any such exemption.

11.12.          GOVERNING LAW. To the extent not governed by federal law, the
Plan and all Option Agreements shall be construed in accordance with and
governed by the laws of the State of Delaware.

11.13.          ADDITIONAL PROVISIONS. Each Option Agreement may contain such
other terms and conditions as the Committee may determine; provided that such
other terms and conditions are not inconsistent with the provisions of this
Plan.

The foregoing is hereby acknowledged as being the UnumProvident Corporation
Broad-Based Stock Plan of 2002 as adopted by the Board of Directors of the
Corporation on February 15, 2002.


- 13 -


 